DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because that claim depends upon itself.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Although claim 1 reites “the steps,” that claim is construed as NOT being indefinite because it is clear that claim merely recite steps clearly without indefiniteness.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Oeftering (US 6,029, 518) in view of Yasuda et al. (US 6,216,538).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Oeftering as teaching:
a method of liquid manipulation (see title and abstract) comprising the steps of: 
establishing a transducer array having a plurality of ultrasonic transducers having known relative positions and orientations (expressly disclosed in column 5 line 53 through column 6 line 13); 
defining a plurality of control fields wherein each of the plurality of control fields has a known spatial relationship relative to the transducer array (expressly disclosed in column 6 lines 31-41); 
defining a control surface onto which the plurality of the control fields will be projected (expressly disclosed in column 6 lines 14-29); 
orienting the control fields onto the control surface so that liquid on the control surface is adjusted (expressly disclosed in column 6 lines 42-52).  Oeftering also discloses the claim 2 feature wherein the plurality of control fields are dynamically updated as the liquid is adjusted (expressly disclosed in column 6 lines 53-65), the claim 3 feature wherein the plurality of control fields induce cavitation in the liquid (expressly disclosed in column 11 lines 13-35 wherein the disclosed bubbles meet the cavitation structure and function because cavitation is defined as a bubbling liquid), and the claim 4 feature wherein positions of the transducer array are altered to adjust the liquid (expressly disclosed in column 10 lines 10-19).  Oeftering discloses the claimed invention, except for the recited feature of using a spiral pattern of high acoustic pressure to produce capillary waves.  Yasuda, another liquid manipulation method, discloses that feature at column 19 lines 18-41, especially line 36.  It would have been obvious to one skilled in the art, to combine the teachings of Oeftering with the teachings of Yasuda, for the purpose of adjusting liquid on a control surface by orienting plural control fields in a known spatial relationship relative to a transducer array.  The cited disclosed feature meets the claimed capillary waves production because that claim feature is construed with the capillary tube structure and the functional disclosure of gathering fluid in a range governed by properties by a negative pressure in a capillary tube.
Allowable Subject Matter
Claims 21-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references cited in this action may teach one or more claim features but do not rise to a level of anticipation or obviousness such that a rejection of the claimed invention would be proper or reasonable under current Office practice and procedure.  All references cited are on page one of the PTO-892, unless otherwise noted.  References A, D, and N are the same inventive entity as the current application to show other patent applications filed.  References B, C, F, G, and O teach liquid manipulation.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thursday, December 1, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753